Citation Nr: 1016310	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-36 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for service-connected compartment syndrome of the lower left 
extremity, with scars.  

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected compartment syndrome of the 
left lower extremity, with scars, from August 11, 2009.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected compartment syndrome of the 
right lower extremity, with scars.  

4.  Entitlement to an initial, compensable disability rating 
for service-connected traumatic arthritis of the right knee, 
with torn meniscus.  

5.  Entitlement to a disability rating in excess of 10 
percent for service-connected traumatic arthritis of the 
right knee, with torn meniscus, from August 11, 2009.  

6.  Entitlement to an initial, compensable disability rating 
for service-connected traumatic arthritis of the left knee.  
7.  Entitlement to a disability rating in excess of 10 
percent for service-connected traumatic arthritis of the left 
knee, from August 11, 2009.  

8.  Entitlement to an initial, compensable disability rating 
for service-connected traumatic arthritis of the left ankle.  

9.  Entitlement to a disability rating in excess of 10 
percent for service-connected traumatic arthritis of the left 
ankle, from August 11, 2009.  

10.  Entitlement to a disability rating in excess of 10 
percent for service-connected traumatic arthritis of the 
right ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated May 2006 and October 2008 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) above.  

In May 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript 
of the hearing is associated with the claims file.  

In February 2009, the Board remanded this appeal for 
additional evidentiary development.  All requested 
development has been conducted and the appeal has been 
returned to the Board for adjudication.  


FINDINGS OF FACT

1.  Prior to August 2009, the competent and probative 
evidence of record demonstrates that the Veteran's service-
connected compartment syndrome of the left lower extremity is 
characterized by no more than a slight muscle disability, as 
there is no evidence of fascial defect, atrophy, or impaired 
tonus in the left lower extremity, evidence of signs and 
symptoms of muscle disability, or evidence that the functions 
controlled by muscle group XI were limited by his left lower 
extremity compartment syndrome.  The Veteran's gait was 
normal and he was able to demonstrate normal range of motion 
in plantar flexion of the left ankle and flexion in the left 
knee, without any complaints of pain, weakness, fatigue, or 
lack of endurance.  The Veteran also had good strength 
resistance in extension and flexion of his left knee.  

2.  From August 2009, the competent and probative evidence of 
record demonstrates that the Veteran's service-connected 
compartment syndrome of the left lower extremity is 
characterized by no more than a moderate muscle disability, 
as there is no evidence of loss deep fascia or muscle 
substance in the left lower extremity, and the evidence shows 
the Veteran has normal strength and endurance in his left 
lower extremity.  There is evidence of impaired muscle 
function in the left lower extremity as the Veteran's ability 
to demonstrate flexion in his left knee was limited to 100 
degrees in August 2009; however, the evidence shows the 
Veteran has normal strength in his tibialis posterior, 
tibialis anterior, peroneus longus, extensor hallucis longus, 
and gastrocnemius muscles.  The Veteran is also shown to have 
good strength resistance in extension and flexion in his left 
knee.  The evidence also shows that the Veteran's gait is 
consistently described as normal, and he is able to 
demonstrate normal plantar flexion in his left foot.  

3.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected compartment 
syndrome of the right lower extremity is characterized by no 
more than a moderate muscle disability, as there is no 
evidence of loss of deep fascia or muscle substance or that 
the right lower extremity impairment results in reduced 
strength or endurance.  There is evidence of decreased 
function in the right lower extremity, as the Veteran 
demonstrated limited range of motion in flexion of his right 
knee in August 2009.  However, the Veteran has otherwise 
demonstrated good strength resistance in extension and 
flexion and the evidence shows normal muscle strength and 
substance in his tibialis posterior, tibialis anterior, 
peroneus longus, extensor hallucis longus, and gastrocnemius 
muscles.  The Veteran has consistently demonstrated normal 
gait and normal plantar flexion in his right foot.  

4.  Prior to August 2009, the competent and probative 
evidence of record demonstrates that the Veteran's service-
connected traumatic arthritis of the right knee, with torn 
meniscus, is characterized by normal range of motion, without 
any complaints of pain or objective evidence of swelling or 
painful motion.  There is radiographic evidence of a torn 
meniscus in the right knee, but the right knee is otherwise 
described as stable, as the medial, collateral, and anterior 
and posterior cruciate ligaments are tight.  There is no lay 
or medical evidence showing frequent episodes of "locking" 
or effusion into the right knee joint.  Additional functional 
impairment due to flare-ups of pain, incoordination, 
fatigability, or weakness is not demonstrated to any 
significant degree.

5.  From August 2009, the competent and probative evidence of 
record demonstrates that the Veteran's service-connected 
traumatic arthritis of the right knee, with torn meniscus, is 
characterized by extension limited to no more than 5 degrees 
and flexion limited to no less than 105 degrees, without any 
complaints of pain.  There is no objective medical evidence 
of swelling, muscle spasm, or painful motion.  There is 
historic evidence of a torn meniscus in the right knee, but 
the right knee is stable, as the medial, collateral, and 
anterior and posterior cruciate ligaments are tight.  There 
is no lay or medical evidence showing frequent episodes of 
"locking" or effusion into the right knee joint.  
Additional functional impairment due to flare-ups of pain, 
incoordination, fatigability, or weakness is not demonstrated 
to any significant degree.

6.  Prior to August 2009, the competent and probative 
evidence of record demonstrates that the Veteran's service-
connected traumatic arthritis of the left knee is 
characterized by normal range of motion, without any 
complaints of pain, weakness, fatigue, or lack of endurance, 
or any objective medical evidence of painful motion, 
swelling, or muscle spasm.  There is no lay or medical 
evidence of record that shows instability in the left knee 
joint.  Additional functional impairment due to flare-ups of 
pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.

7.  From August 2009, the competent and probative evidence of 
record demonstrates that the Veteran's service-connected 
traumatic arthritis of the left knee is characterized by 
extension to zero degrees and flexion to 100 degrees, without 
any complaints of pain, weakness, fatigue, or lack of 
endurance.  There is no objective evidence of painful motion, 
swelling, muscle spasm, or instability.  Additional 
functional impairment due to flare-ups of pain, 
incoordination, fatigability, or weakness is not demonstrated 
to any significant degree.

8.  Prior to August 2009, the competent and probative 
evidence of record demonstrates that the Veteran's service-
connected traumatic arthritis of the left ankle is 
characterized by normal range of motion in dorsiflexion and 
plantar flexion, without any complaints of pain, weakness, 
fatigue, or lack of endurance.  There was no swelling seen on 
objective examination and there was good valgus and varus 
angulation.  Objective evidence of ankylosis of the ankle, 
subastragalar joint, or tarsal joint is not of record; nor is 
there any evidence of malunion of os calcis or astragalus or 
that the service-connected left ankle disability required 
astragalectomy.  Additional functional impairment due to 
flare-ups of pain, incoordination, fatigability, or weakness 
is not demonstrated to any significant degree.

9.  From August 2009, the competent and probative evidence of 
record demonstrates that the Veteran's service-connected 
traumatic arthritis of the left ankle is characterized by 
normal plantar flexion but dorsiflexion was limited to 5 
degrees.  Otherwise, the evidence shows the Veteran's left 
ankle is stable, with normal volar and valgus angulation and 
good strength resistance in dorsiflexion and plantar flexion.  
There is no objective evidence of ankylosis of the ankle, 
subastragalar joint, or tarsal joint, malunion of os calcis 
or astragalus, or that the service-connected left ankle 
disability has required astragalectomy.  Additional 
functional impairment due to flare-ups of pain, 
incoordination, fatigability, or weakness is not demonstrated 
to any significant degree.

10.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected traumatic 
arthritis of the right ankle is characterized by dorsiflexion 
limited to no more than 10 degrees and plantar flexion 
limited to no more than 40 degrees.  There is no indication 
that the Veteran's right ankle disability is manifested by 
ankylosis of the ankle, subastragalar joint, or tarsal joint 
or malunion of os calcis or astragalus; nor is there any 
indication that the Veteran's right ankle has required 
astragalectomy at any time during the appeal.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial, compensable 
disability rating for service-connected compartment syndrome 
of the left lower extremity, with scars, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.118, 
Diagnostic Codes 7801 to 7805 (2008), 4.73, Diagnostic Code 
5311 (2009).

2.  From August 2009, the schedular criteria for disability 
rating in excess of 10 percent for service-connected 
compartment syndrome of the left lower extremity, with scars, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.56, 4.118, Diagnostic Codes 7801 to 7805 (2008), 
4.73, Diagnostic Code 5311 (2009).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected compartment syndrome of 
the right lower extremity, with scars, have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.56, 4.118, 
Diagnostic Codes 7801 to 7805 (2008), 4.73, Diagnostic Code 
5311 (2009).

4.  Prior to August 2009, the schedular criteria for an 
initial, compensable disability rating for service-connected 
traumatic arthritis of the right knee, with torn meniscus, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic 
Codes 5010, 5260, 5261 (2009).  

5.  From August 2009, the schedular criteria for a disability 
rating in excess of 10 percent for service-connected 
traumatic arthritis of the right knee, with torn meniscus, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic 
Codes 5010, 5260, 5261 (2009).  

6.  Prior to August 2009, the schedular criteria for an 
initial, compensable disability rating for service-connected 
traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 
4.40, 4.45, 4.71(a), Diagnostic Code 5010, 5260, 5261 (2009).  

7.  From August 2009, the schedular criteria for a disability 
rating in excess of 10 percent for service-connected 
traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 
4.40, 4.45, 4.71(a), Diagnostic Code 5010, 5260, 5261 (2009).  

8.  Prior to August 2009, the schedular criteria for an 
initial, compensable disability rating for service-connected 
traumatic arthritis of the left ankle have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 
4.40, 4.45, 4.71(a), Diagnostic Code 5010, 5271 (2009).  

9.  From August 2009, the schedular criteria for a 20 percent 
disability rating for service-connected traumatic arthritis 
of the left ankle have been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Code 5010, 5271 (2009).  

10.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected traumatic arthritis of 
the right ankle have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Code 5010, 5271 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Compartment Syndrome

Service connection for scars of the legs, post operative 
anterior compartment syndrome, was established in November 
2000, and the RO assigned a noncompensable (zero percent) 
disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 5399-7805, effective October 1, 2000.  

In January 2006, the Veteran submitted a claim requesting 
that his service-connected disabilities be re-evaluated.  In 
a May 2006 rating decision, the RO, in pertinent part, 
continued the noncompensable disability rating for service-
connected scars of the legs, post operative anterior 
compartment syndrome.  The Veteran filed a timely notice of 
disagreement and substantive appeal as to the May 2006 rating 
decision.  However, at the May 2008 Travel Board hearing, the 
Veteran testified that he was not seeking compensation for 
his scars but was, instead, seeking compensation for pain in 
his knees and ankles that he believed were related to his 
anterior compartment syndrome.  

While a VA physician determined that the Veteran's bilateral 
knee and ankle problems were not related to his service-
connected compartment syndrome, the physician opined that the 
bilateral knee and ankle disabilities were secondary to the 
multiple parachute jumps the Veteran performed during 
service.  

As a result, the RO granted service connection for bilateral 
knee and ankle disabilities, which will be discussed below.  

As to the Veteran's compartment syndrome, in a rating 
decision dated October 2008, the RO granted service 
connection for compartment syndrome of the lower left and 
right extremities, with scars, and assigned a noncompensable 
disability rating to the left lower extremity and a 10 
percent disability rating to the right lower extremity, 
effective January 25, 2006.  Both disabilities were rated 
under DC 5399-5311.  

The Veteran was advised of the RO's actions by rating 
decision and Supplemental Statement of the Case (SSOC) issued 
in November 2008.  However, the Veteran did not withdraw his 
appeal and, thus, the appeal for the increased rating 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 5399-5311 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.73, DC 
5311, for muscle injuries affecting group XI.  

The muscles involved in muscle group XI include the posterior 
and lateral crural muscles and muscles of the calf, including 
triceps surae (gastrocnemius and soleus); tibialis posterior; 
peroneus longus; peroneus brevis; flexor hallucis longus; 
flexor digitorum longus; popliteus; plantaris.  The functions 
affected by these muscles include propulsion, plantar flexion 
of the foot, stabilization of the arch, flexion of the toes 
and flexion of the knee.  Muscle disability under this 
provision is rated noncompensable (zero percent), if slight; 
10 percent, if moderate; 20 percent, if moderately severe, 
and 30 percent, if severe.  

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability.  See 38 
C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show 
that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. § 
4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles result from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainly of movement.  38 C.F.R. § 4.56 
(c).  

In evaluating this claim, the Board notes that the evidence 
dated prior to August 2009 does not contain clinical findings 
regarding the specific muscles involved in the Veteran's 
bilateral compartment syndrome.  Nevertheless, prior to 
August 2009, the pertinent evidence of record shows that the 
Veteran's bilateral compartment syndrome was manifested by 
tight calves, without any complaints of pain.  There was no 
apparent muscle hernia bulge in the fascia muscles, including 
on movement of the ankles and calves.  There was also no 
palpable tenderness or abnormalities noted in the calves.  
See September 2008 VA examination report.  The September 2008 
VA examiner noted that the right calf and lower leg appeared 
slightly more swollen than the left; however, the examiner 
noted there was good capillary filling in the lower 
extremities.  

The evidence dated from August 2009 shows the Veteran has 
normal strength (5/5) in his bilateral tibialis posterior, 
tibialis anterior, peroneus longus, extensor hallucis longus, 
and gastrocnemius muscles.  In addition, deep tendon reflexes 
were 2+ and symmetric on bilateral patella and heel jerks.  
The Veteran was able to walk on his heels and toes and 
perform tandem gait without difficulty.  See June 2009 
Peripheral Nerves Examination report.  

At the August 2009 VA Arteries examination, the Veteran 
reported having bilateral calf pain and tightness, with leg 
cramps that occur every two to three months.  The Veteran 
reported that his pain is intermittent and occurs mainly 
after a hard day of work.  He also reported that the pain is 
aggravated by lifting heavy objects and climbing stairs.  
Specifically, the Veteran reported pain in the anterior 
portion of his right lower leg, which was noted as tender to 
palpation.  While the Veteran reported similar symptoms 
affecting his left lower leg, there is no indication that his 
left lower leg is tender to palpation.  

As to the Veteran's left leg compartment syndrome, the Board 
finds the preponderance of the evidence is against the grant 
of an initial, compensable disability rating under DC 5311.  
Instead, the preponderance of the evidence shows that the 
Veteran's service-connected left lower extremity compartment 
syndrome is manifested by a slight muscle disability, but no 
more, which warrants a noncompensable (zero percent) 
disability rating under DC 5311.  

In making this determination, the Board notes that, prior to 
August 2009, there is no evidence of fascial defect, atrophy, 
or impaired tonus in the left lower extremity.  See September 
2008 VA examination report.  In addition, none of the signs 
and symptoms of muscle disability are shown by the evidence 
of record and the evidence does not reflect that the 
functions controlled by muscle group XI were limited by his 
left lower extremity compartment syndrome.  Indeed, the 
evidence shows that the Veteran's gait was normal and that he 
was able to demonstrate normal range of motion in plantar 
flexion of the left ankle and flexion in the left knee, 
without any complaints of pain, weakness, fatigue, or lack of 
endurance.  See September 2008 VA examination report.  In 
addition to the foregoing, the Board notes that the September 
2008 VA examination report reflects that the Veteran had good 
strength resistance in extension and flexion of his left 
knee.  Therefore, the Board finds that an initial, 
compensable disability rating is not warranted for service-
connected compartment sydrome of the left lower extremity.  

Review of the record reveals the RO increased the Veteran's 
disability rating for service-connected left lower extremity 
compartment syndrome, from August 2009, based upon subjective 
complaints of pain and objective evidence of tenderness in 
the lateral distal portion of his left leg at the August 2009 
VA Arteries examination.  In rating the Veteran's service-
connected compartment syndrome of the left lower extremity by 
analogy to a muscle disability, the RO determined that this 
evidence was consistent with, or more nearly approximated, a 
moderate muscle disability.  See September 2009 Rating 
Decision.  

In evaluating whether a disability rating higher than 10 
percent is warranted from August 2009, the Board notes that 
the evidence shows that the Veteran's ability to demonstrate 
flexion in his left knee was limited to 100 degrees at the 
August 2009 VA Arteries examination, which is consistent with 
some level of impairment to the muscles involved in muscle 
group XI.  However, the evidence otherwise shows that the 
Veteran has normal strength in his tibialis posterior, 
tibialis anterior, peroneus longus, extensor hallucis longus, 
and gastrocnemius muscles.  The Veteran is also shown to have 
good strength resistance in extension and flexion in his left 
knee.  The evidence also shows that the Veteran's gait is 
consistently described as normal, and he is able to 
demonstrate normal plantar flexion in his left foot.  

Based on the foregoing, the Board finds that, from August 
2009, the preponderance of the evidence shows the Veteran's 
service-connected compartment syndrome of the left lower 
extremity is manifested by no more than a moderate muscle 
disability.  A moderately severe muscle disability is not 
shown as there is no indication of loss deep fascia or muscle 
substance in the left lower extremity, and the evidence 
clearly shows the Veteran has normal strength and endurance 
in his left lower extremity.  The Board finds that any 
complaint of pain, cramping, or other functional impairment 
after use of the left lower extremity is contemplated in the 
10 percent rating currently assigned.  

Indeed, the Veteran has reported that his pain is 
intermittent and occurs after regular use of his left lower 
extremity.  Therefore, the Board finds that, from August 
2009, a disability rating higher than 10 percent for service-
connected compartment syndrome of the left lower extremity is 
not warranted.  

As to the Veteran's service-connected compartment syndrome of 
the right lower extremity, the Board finds the preponderance 
of the evidence is against the grant of a disability rating 
in excess of 10 percent.  There is no evidence that shows the 
Veteran's service-connected compartment syndrome of the right 
lower extremity is manifested by loss of deep fascia or 
muscle substance or that the right lower extremity impairment 
results in reduced strength or endurance.  

Review of the evidence shows that the Veteran demonstrated 
limited range of motion in flexion of his right knee at the 
August 2009 VA Arteries examination.  Despite the evidence of 
impaired function in the right lower extremity, the Board 
notes that the Veteran demonstrated good strength resistance 
in extension and flexion at the September 2008 and August 
2009 VA Joints examinations.  The evidence otherwise shows 
that the Veteran has normal muscle strength and substance in 
his right lower extremity.  Indeed, there is no evidence of 
fascial defect, atrophy, or impaired tonus in the right lower 
extremity.  In fact, the Veteran is shown to have normal 
strength in his tibialis posterior, tibialis anterior, 
peroneus longus, extensor hallucis longus, and gastrocnemius 
muscles.  The evidence also shows the Veteran has 
consistently demonstrated normal gait and normal plantar 
flexion in his right foot.  

Based on the foregoing, the Board finds that the Veteran's 
service-connected compartment syndrome of the right lower 
extremity is manifested by no more than a moderate muscle 
disability.  The evidence does not contain findings that more 
nearly approximate a moderately severe muscle disability, as 
loss of deep fascia and muscle substance is not shown and 
there is no evidence of decreased strength or endurance in 
the Veteran's right lower extremity.  As such, the Board 
finds the preponderance of the evidence is against the grant 
of a disability rating in excess of 10 percent for service-
connected compartment syndrome of the right lower extremity.  
The Board finds that any complaint of pain, cramping, or 
functional impairment due to pain or fatigue in the right 
lower extremity is contemplated in the 10 percent rating 
currently assigned.  

In evaluating the Veteran's service-connected bilateral 
compartment syndrome, the Board notes that the Veteran has 
complained of numbness affecting the lateral portion of his 
lower legs.  See August 2009 VA Arteries examination.  
However, the Veteran reported that the numbness is located in 
the area surrounding the surgical scars on his bilateral 
lower extremities.  

In this regard, the Board has considered whether a separate 
disability rating is warranted for the scars associated with 
the service-connected bilateral lower extremity compartment 
syndrome.  The evidence shows the Veteran has two scars on 
the lateral portion of each lower extremity.  See VA 
examination reports dated March 2006 and August 2009 
(Arteries).  On the right lower extremity, the surgical scars 
measure 7 by .5 cm and 4.4 by .3 cm.  On the left lower 
extremity, the scars measure 4.9 by .4 cm and 6 by .4 cm.  
The evidence shows that all four scars are superficial, with 
no complaints of tenderness or pain related thereto or any 
limitation of motion caused thereby.  See August 2009 VA 
Arteries examination; see also March 2006 VA examination 
report.  

Because the evidence does not show that the Veteran's scars 
are deep and exceed 6 square inches, superficial and exceed 
144 square inches, superficial and unstable, or superficial 
and painful on examination, the Board finds that a separate 
disability rating is not warranted for the scars associated 
with service-connected compartment syndrome of the bilateral 
lower extremities.  See 38 C.F.R. § 4.118, DCs 7801 to 7804 
(2008).  The Board also finds that a separate disability 
rating is not warranted under DC 7805 (2008) because the 
evidence does not show that the scars affect limitation of 
motion or function in his bilateral lower extremities.  
Therefore, the Board finds there is no basis to award a 
separate disability rating for the scars associated with 
service-connected bilateral lower extremity compartment 
syndrome.  

In making this determination, the Board notes that amendments 
were made to the criteria for rating the skin during the 
pendency of this claim and appeal.  The amendment was made 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 
to 7805 (2009).  However, the Board will not evaluate the 
Veteran's scars under the criteria in effect as of 2008 
because that amendment only applies to claims received by VA 
on or after October 23, 2008, or in a case where a veteran 
requests review of his disability under the new rating 
criteria.  The Veteran's claims have been on appeal since 
January 2006, and the Veteran has not requested that the 
scars associated with his service-connected bilateral 
compartment syndrome be evaluated under the new rating 
criteria.  Therefore, the Board finds that proper 
consideration has been given to the scars associated with the 
Veteran's service-connected bilateral compartment syndrome 
under all potentially applicable diagnostic codes.  

In summary, and for the reasons and bases set forth above, 
the Board finds that, as to service-connected compartment 
syndrome of the left lower extremity, the preponderance of 
the evidence is against the grant of an initial compensable 
disability rating or the grant of a disability rating higher 
than 10 percent, from August 2009.  The preponderance of the 
evidence is also against the grant of a disability rating 
higher than 10 percent for service-connected compartment 
syndrome of the right lower extremity.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Knee Disabilities

In a rating decision dated October 2008 (and issued in 
November 2008), the RO granted service connection for 
traumatic arthritis of the left knee and traumatic arthritis 
of the right knee, with torn meniscus.  The RO assigned 
noncompensable disability ratings pursuant to 38 C.F.R. 
§ 4.71a, DC 5010, effective January 25, 2006.  

In September 2009, the RO increased the Veteran's disability 
ratings to 10 percent under DC 5010, effective August 11, 
2009.  

Under DC 5010, traumatic arthritis will be rated as 
degenerative arthritis under DC 5003.  Under DC 5003, 
degenerative arthritis, when substantiated by X-rays, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

In the absence of limitation of motion, a 20 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is warranted with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note 1 accompanying DC 5003 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be combined with ratings based upon 
limitation of motion.  Note 2 states that the 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024.  Id.  

Limitation of flexion and extension of the leg are rated 
under DCs 5260 and 5261.  Under DC 5260, a noncompensable 
rating is warranted for flexion limited to 60 degrees, a 10 
percent rating is warranted for flexion limited to 45 
degrees, a 20 percent rating is warranted for flexion limited 
to 30 degrees, and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  Under DC 5261, a 
noncompensable rating is warranted for extension limited to 
five degrees, a 10 percent rating is warranted for extension 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

The Board will proceed to evaluate the Veteran's service-
connected bilateral knee disability under DC 5010 and all 
other potentially applicable diagnostic codes.  

Right Knee

Review of the evidence reveals that, at the September 2008 
and August 2009 VA Joints examinations, the Veteran was able 
to demonstrate normal range of motion in his right knee, 
without any complaints of pain, weakness, fatigue, or lack of 
endurance.  However, at the August 2009 VA Arteries, Veins, 
and Miscellaneous examination, the Veteran demonstrated 
extension to 5 degrees and flexion to 105 degrees, without 
any complaints of pain.  The Veteran did complain of 
discomfort involving the surface of the patella when 
kneeling.  See August 2009 Arteries VA examination report.  
He also complained of discomfort after prolonged standing or 
walking.  See September 2008 VA examination report.  
Otherwise, there is no objective evidence of swelling or 
muscle spasm and the Veteran has demonstrated good strength 
resistance in extension and flexion.  See September 2008 and 
August 2009 VA Arteries examination reports.  The September 
2008 VA examiner noted the Veteran brought in an MRI report 
which showed a torn meniscus in the right knee.  However, the 
Veteran's right knee is otherwise described as stable, as his 
medial, collateral, and anterior and posterior cruciate 
ligaments are noted as tight.  See September 2008 and August 
2009 VA Joints examination reports

In evaluating whether a compensable disability rating is 
warranted for the Veteran's service-connected right knee 
disability prior to August 2009, the Board notes that DC 5010 
does not assist the Veteran in obtaining a compensable 
disability rating for the following reasons.  At the outset, 
the Board notes that, during the time period in question, the 
Veteran did not demonstrate limitation of motion that 
warranted a compensable disability rating under DCs 5260 or 
5261.  Indeed, as noted, the Veteran was able to demonstrate 
normal range of motion at the September 2008 VA examination.  

While the Veteran demonstrated limitation of motion that is 
noncompensable under DCs 5260 and 5261, the Board finds that 
DC 5010 does not otherwise assist the Veteran in obtaining a 
compensable disability rating because there is no objective 
evidence of swelling, painful motion, or muscle spasm in the 
right knee joint.  In addition, the Veteran's service-
connected right knee disability does not involve two or more 
joints.  Therefore, DC 5010 does not assist the Veteran in 
obtaining a compensable disability rating prior to August 
2009.  

The Board has considered the Veteran's right knee disability 
under all other potentially applicable diagnostic codes.  
With regard to limitation of motion, the Board again notes 
that, during the applicable time period, the Veteran did not 
demonstrate limitation of flexion or extension which 
warranted a compensable disability rating under DCs 5260 or 
5261.  Therefore, DCs 5260 and 5261 do not assist the Veteran 
in obtaining a compensable disability rating.  In addition, 
there is no allegation or evidence showing that the Veteran's 
right knee disability is characterized by ankylosis, 
subluxation or instability, impairment of the tibia or 
fibula, or genu recurvatum.  Therefore, DCs 5256, 5257, 5262, 
and 5263 are not for application in this case.  

The Board has considered the Veteran's right knee disability 
under DCs 5258 and 5259.  Under DC 5258, a 20 percent rating 
is warranted for dislocated semilunar cartilage, with 
frequent episodes of locking, pain, or effusion into the 
joint.  Under DC 5259, a 10 percent rating is warranted for 
symptomatic removal of the semilunar cartilage.  

In evaluating the Veteran's right knee disability under DC 
5258, the Board again notes that a March 2008 MRI is noted to 
show a torn meniscus in the Veteran's right knee.  While this 
evidence is sufficient to establish that the Veteran has 
dislocated semilunar cartilage in his right knee, the Board 
notes that there is no lay or medical evidence of record that 
shows the Veteran experiences episodes of "locking" or 
effusion into the right knee joint.  Therefore, DC 5258 does 
not assist the Veteran in obtaining a compensable disability 
rating prior to August 2009.  The Board also finds that DC 
5259 is not for application in this case because there is no 
allegation or evidence showing that the semilunar cartilage 
in the Veteran's right knee has been removed and is 
symptomatic.  Indeed, while there is evidence of a torn 
meniscus in the right knee, the meniscus remains in the right 
knee joint, albeit torn, and the evidence otherwise shows 
that the Veteran's right knee medial, collateral, and 
anterior and posterior cruciate ligaments are intact and 
tight.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2009) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require that consideration be given to the Veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability evaluation for a disability using 
the limitation-of-motion diagnostic codes.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a 
separate rating for pain.  

During the time period in question, there is no lay or 
medical evidence that shows the Veteran experiences painful 
motion or any other functional limitation due to pain, 
weakness, fatigability, or lack of endurance in his right 
knee.  Therefore, the Board finds that an increased rating is 
not warranted based on application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra.

In summary, and based on the forgoing, the Board finds the 
preponderance of the evidence is against the grant of an 
initial, compensable disability rating for service-connected 
traumatic arthritis of the right knee, with torn meniscus, 
and the benefit-of-the-doubt is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In evaluating whether a disability rating higher than 10 
percent is warranted for the service-connected right knee 
disability from August 2009, the Board notes that DC 5010 
does not assist in obtaining a higher disability rating 
because his service-connected right knee disability does not 
involve two or more joints.  In this context, the Board also 
notes that DCs 5260 and 5261do not assist the Veteran in 
obtaining a disability rating higher than 10 percent because 
the Veteran has not demonstrated extension limited to at 
least 20 degrees or flexion limited to at least 30 degrees.  
In fact, the Veteran's symptomatology during the time period 
in question does not produce a compensable disability rating 
under DCs 5260 or 5261, as he has demonstrated flexion to 105 
degrees, which is noncompensable under DC 5260, and extension 
limited to 5 degrees, which warrants a noncompensable (zero 
percent) disability rating under DC 5261.  See August 2009 VA 
Arteries examination report.  

In addition, there is no medical or lay evidence showing 
ankylosis, subluxation, instability, impairment of the tibia 
or fibula, or genu recurvatum in the right knee joint.  See 
August 2009 VA examination reports.  Therefore, DCs 5256, 
5257, 5262, or 5263 do not assist the Veteran in obtaining a 
higher disability rating.  

In evaluating the Veteran's right knee disability under DC 
5258, the Board notes that, while there is historical 
evidence of a torn meniscus in the right knee, the pertinent 
evidence does not contain complaints or findings of frequent 
episodes of "locking" or effusion into the right knee 
joint.  Therefore, a disability rating higher than 10 percent 
is not warranted under DC 5258.  The Board has considered the 
Veteran's right knee disability under DC 5259; however, DC 
5259 does not assist the Veteran in obtaining a disability 
rating higher than 10 percent because 10 percent is the 
highest possible disability rating available under DC 5259.  

In evaluating the Veteran's right knee disability under the 
criteria of DeLuca, supra, the Board notes that the evidence 
dated from August 2009 does not contain any complaints or 
findings of painful motion or any functional limitation due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  Therefore, the Board 
finds no basis to grant an increased rating due to pain or 
any other additional functional limitation involving the 
right knee.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds that, from August 2009, the preponderance of 
the evidence is against the grant of a disability rating in 
excess of 10 percent for service-connected traumatic 
arthritis of the right knee, with torn meniscus, and the 
benefit-of-the-doubt is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Left Knee

Review of the evidence reveals that, prior to August 2009, 
the Veteran was able to demonstrate full range of motion in 
his left knee, without any complaints of pain, weakness, 
fatigue, or lack of endurance.  See September 2008 VA 
examination report.  At that examination, the left knee was 
not swollen and the left knee was described as stable, as all 
anterior, posterior, medial, and collateral ligaments were 
tight.  The September 2008 VA examiner also noted that the 
Veteran had good strength in resisted flexion and extension 
in his left knee.  The examiner also noted that the Veteran's 
activities of daily living were not affected and that there 
was no history of flare-ups.  

Based on the foregoing, the Board finds that DC 5010 does not 
assist the Veteran in obtaining a compensable disability 
rating for his service-connected left knee disability prior 
to August 2009.  Indeed, as noted, the evidence shows that, 
while the Veteran has traumatic arthritis in this left knee, 
his arthritis is not manifested by limited, painful motion, 
swelling, or muscle spasm.  In addition, there is no evidence 
that the Veteran's service-connected left knee disability 
involves two or more joints.  Therefore, an increased rating 
is not warranted under DC 5010.  

The Board has considered whether an increased rating may be 
granted for the Veteran's service-connected left knee 
disability under any other potentially applicable diagnostic 
code.  However, as noted, the Veteran was able to demonstrate 
normal range of motion in his left knee at the September 2008 
VA examination and, thus, compensable disability ratings are 
not warranted under DCs 5260, 5261, or 5256.  In addition, 
the pertinent evidence does not contain any complaints, 
findings, or diagnoses related to subluxation or instability 
of the left knee, dislocation or removal of the semilunar 
cartilage in the left knee, impairment of the tibia or 
fibula, or genu recurvatum.  Therefore, compensable 
disability ratings are not warranted under DC 5257, 5258, 
5259, 5262, or 5263.

There is no allegation or evidence that indicates the Veteran 
has painful motion or any additional functional limitation 
due to pain, weakness, fatigability, or incoordination during 
the time period in question.  Therefore, the Board finds that 
an increased rating is not warranted based on application of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  

In summary, and for the reasons and bases above, the Board 
finds the preponderance of the evidence is against the grant 
of an initial, compensable disability rating for service-
connected left knee traumatic arthritis prior to August 2009.  

Review of the evidence dated from August 2009 reveals that 
the Veteran demonstrated normal range of motion at the August 
2009 VA Joints Examination.  However, at the August 2009 VA 
Arteries Examination, conducted five days after the VA Joints 
examination, the Veteran demonstrated extension to zero 
degrees and flexion to 100 degrees.  See August 2009 Arteries 
VA examination report.  There is, however, no indication that 
the Veteran complained of pain while demonstrating range of 
motion.  See Id.; see also August 2009 VA Joints examination.  
Otherwise, the evidence shows the Veteran's left knee is 
stable as his medial, collateral, and anterior and posterior 
cruciate ligaments were tight, and there is no evidence of 
any functional limitation involving the left knee.  See 
August 2009 Arteries and Joints VA examination reports.  

In determining whether the Veteran's service-connected left 
knee disability warrants a disability rating higher than 10 
percent, from August 2009, the Board notes, at the outset, 
that DC 5010 does not assist the Veteran in obtaining a 
disability rating higher than 10 percent for the following 
reasons.  While the Veteran is shown to have limited range of 
motion at the August 2009 VA Arteries examination, his 
flexion was limited to 100 degrees and his extension was 
limited to zero degrees, which are noncompensable under DCs 
5260 and 5261, respectively.  In addition, the evidence does 
not show that the Veteran's service-connected left knee 
disability involves two or more joints, and there is no other 
basis under 5010 by which a disability rating higher than 10 
percent may be granted.  Therefore, a disability rating 
higher than 10 percent is not warranted under DCs 5010, 5260, 
or 5261.  

The Board also notes that, during the time period in 
question, there is no medical or lay evidence showing 
ankylosis, subluxation, instability, dislocated or removed 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum in the service-connected left knee 
disability.  See August 2009 VA examination reports.  
Therefore, DCs 5256, 5257, 5258, 5259, 5262, or 5263 do not 
assist the Veteran in obtaining a higher disability rating 
from August 2009.  

Th evidence dated from August 2009 does not contain any 
complaints or findings of painful motion or any functional 
limitation due to pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  
Therefore, the Board finds no basis to grant an increased 
rating due to pain or any other additional functional 
limitation involving the left knee.  See 38 C.F.R. §§ 4.40 
and 4.45; DeLuca, supra.  

In summary, and based on the foregoing reasons and bases, the 
Board finds the preponderance of the evidence is against the 
grant of a disability rating in excess of 10 percent for 
service-connected traumatic arthritis of the left knee, from 
August 2009, and the benefit-of-the-doubt doctrine is not for 
application.  

Ankle Disabilities

Service connection for traumatic arthritis of the left and 
right ankles was established in October 2008, and the RO 
assigned a noncompensable disability ratings to the left 
ankle and a 10 percent rating to the right ankle pursuant to 
38 C.F.R. §4.71a, DC 5010, effective May 21, 2008.  

In September 2009, the RO increased the Veteran's disability 
rating for left ankle to 10 percent under DC 5010, effective 
August 11, 2009.  

Limitation of motion of the ankle is evaluated under DC 5271, 
which provides that limited motion warrants a 10 percent 
rating, if moderate, and a 20 percent rating, if marked.  The 
Board observes that the words "moderate," and "marked are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 4.2, 4.6 (2009).  

Left Ankle

Review of the pertinent evidence reveals that, at the 
September 2008 VA examination, the Veteran demonstrated 
normal range of motion in dorsiflexion and plantar flexion, 
without any complaints of pain, weakness, fatigue, or lack of 
endurance.  There was no swelling seen on objective 
examination and there was good valgus and varus angulation, 
with no pain elicited.  

In evaluating whether an initial, compensable disability 
rating is warranted for service-connected left ankle 
disability, the Board notes that DC 5010 does not assist in 
obtaining a compensable rating because there is no evidence 
that the Veteran has demonstrated limitation of motion in his 
left ankle, which is noncompensable under DC 5271 and is 
objectively confirmed by swelling, muscle spasm, or painful 
motion.  Indeed, the Veteran demonstrated normal range of 
motion at the September 2008 VA examination, without any 
complaints of pain or objective evidence of swelling or 
muscle spasm.  Therefore, the Board finds DCs 5010 and 5271 
do not assist the Veteran in obtaining a compensable 
disability rating.  

The Board has considered whether an initial, compensable 
disability rating may be granted under any other potentially 
applicable diagnostic code.  However, there is no lay or 
medical evidence of record that shows the Veteran's left 
ankle disability is manifested by ankylosis of the ankle, 
subastragalar joint, or tarsal joint; nor is there any 
evidence of malunion of os calcis or astragalus or that the 
service-connected left ankle disability has required 
astragalectomy.  Indeed, the September 2008 VA examination 
report shows that the Veteran's left ankle was freely movable 
and there is no indication that the Veteran's left ankle 
disability has required surgical treatment.  Therefore, DCs 
5270, 5272, 5273, and 5274 are not for application in this 
case.  

The Board has considered whether an increased rating is 
warranted under the criteria of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
evidence dated prior to August 2009 does not contain any 
complaints or findings of painful motion or any other 
functional impairment due to pain, fatigue, weakness, or lack 
of endurance.  Therefore, an increased rating is not 
warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, supra.

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of an initial, compensable 
disability rating, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, supra.  

Review of the evidence dated from August 2009 reflects that 
the Veteran was able to demonstrate normal range of motion at 
the August 2009 VA Joints examination.  At the August 2009 VA 
Arteries examination, the Veteran demonstrated better than 
normal plantar flexion to 50 degrees, but dorsiflexion was 
limited to 5 degrees.  There is no indication that the 
Veteran complained of pain while demonstrating range of 
motion.  Otherwise, the evidence shows the Veteran's left 
ankle is stable, with normal volar and valgus angulation and 
good strength resistance in dorsiflexion and plantar flexion.  
See August 2009 VA Joints examination report.  

In evaluating the Veteran's claim under DC 5271, the Board 
notes that the Veteran was only able to demonstrate 
dorsiflexion to 5 out of 20 degrees at the August 2009 VA 
Arteries examination.  Therefore, the Board finds the Veteran 
demonstrated limited motion in his left ankle that more 
nearly approximates a marked disability as contemplated in 
5271 and, thus, a 20 percent disability rating is warranted.  

The Board has considered whether a disability rating higher 
than 20 percent is warranted under any other potentially 
applicable diagnostic codes; however, the highest possible 
rating available under DCs 5272, 5273, and 5274 are 20 
percent.  As such, those disability ratings are not for 
application in this case.  There is no lay or medical 
evidence that shows the Veteran's left ankle disability is 
manifested by ankylosis.  Therefore, DC 5270 does not assist 
the Veteran in obtaining a disability rating higher than 20 
percent.  

In addition to the foregoing, the Board notes that, during 
the time period in question, the Veteran did not complain of 
or seek treatment for painful motion or any other functional 
impairment in his left ankle.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and based on reasons and bases above, the Board 
finds that, from August 2009, the preponderance of the 
evidence supports the grant of a 20 percent disability rating 
for service-connected traumatic arthritis of the left ankle.  
The evidence of record preponderates against a finding that a 
disability rating higher than 20 percent is warranted from 
August 2009.  All reasonable doubt has been resolved in the 
Veteran's favor.  See Gilbert, supra.  

Right Ankle

Review of the evidence reveals that, at the September 2008 VA 
examination, the Veteran demonstrated dorsiflexion to 15 
degrees and plantar flexion to 40 degrees, without any 
complaints of pain, weakness, fatigue, or lack of endurance.  
The September 2008 VA examiner noted that the right ankle was 
somewhat larger than the left ankle.  The examiner also noted 
that the right ankle did not appear to be stable as varus and 
valgus angulation was slightly limited.  Otherwise, there is 
lay evidence of weakness in the right ankle and the Veteran 
has reported that his ankle rolls out when he is doing 
things.  See September 2008 VA examination report; see also 
May 2008 Travel Board hearing transcript.  

Review of the evidence also shows that the Veteran 
demonstrated normal range of motion in his right ankle at the 
August 2009 VA Joints examination.  However, at the August 
2009 VA Arteries examination, the Veteran demonstrated 
dorsiflexion to 10 degrees and plantar flexion to 44 degrees.  
Otherwise, the medical evidence of record shows that the 
Veteran's right ankle is stable with good valgus and varus 
angulation and good strength resistance in dorsiflexion and 
plantar flexion.  The Veteran did not report a history of 
flare-ups and there was no functional impairment noted in the 
right ankle.  See August 2009 VA Joints examination report.  

At the outset, the Board notes that DC 5010 does not assist 
the Veteran in obtaining a disability rating higher than 10 
percent from August 2009 because his service-connected right 
ankle disability does not involve two joints.  There is no 
other basis under DC 5010 by which to grant a disability 
rating higher than 10 percent.  

In evaluating the Veteran's claim under DC 5271, the Board 
notes that the evidence shows the Veteran's range of motion 
in dorsiflexion is limited to no more than 10 degrees, while 
his range of motion in plantar flexion is limited to no more 
than 40 degrees.  See VA examination reports dated August 
2009 and September 2009.  While the evidence clearly shows 
the Veteran has limited motion in his right ankle, the Board 
finds that his limited motion more nearly approximates a 
moderate disability, as contemplated in DC 5271, and, 
therefore, warrants no more than a 10 percent disability 
rating.  The Board finds that marked limitation of motion is 
not demonstrated because the Veteran is able to demonstrate 
dorsiflexion to at least the midway point and his movement in 
plantar flexion is limited by no more than 5 degrees.  
Therefore, the Board finds that DC 5271 does not assist the 
Veteran in obtaining a disability rating higher than 10 
percent.  

The Board has considered whether a disability rating higher 
than 10 percent may be granted under any other potentially 
applicable diagnostic codes; however, there is no indication 
that the Veteran's right ankle disability is manifested by 
ankylosis of the ankle, subastragalar joint, or tarsal joint 
or malunion of os calcis or astragalus.  Nor is there any 
indication that the Veteran's right ankle has required 
astragalectomy at any time during the appeal.  Therefore, DCs 
5270, 5272, 5273, and 5274 do not assist in obtaining a 
higher disability rating.  

In addition to the foregoing, the Board notes that the 
evidence of record shows the Veteran has not lodged any 
complaints of pain or other functional impairment while 
demonstrating range of motion, and the examiners who 
conducted the September 2008 and August 2009 VA Joints 
examination noted that there is no history of flare-ups in 
the right ankle joint.  Therefore, the Board finds that an 
increased rating is not warranted based on application of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of a 
disability rating in excess of 10 percent for service-
connected traumatic arthritis of the right ankle, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.   
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009). 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the Veteran in April 2009 that fully addressed all 
required notice elements.  The letter informed the Veteran of 
what evidence was required to substantiate his claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the Veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Throughout the pendency of 
the claim and appeal, the Veteran has been advised of his 
opportunities to submit additional evidence, including by way 
of an SSOC issued in November 2008, which provided him with 
an additional 60 days to submit more evidence.  Thus, the 
Board finds the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond.  The Board also 
notes that the AOJ also readjudicated the case by way of a 
[rating decision and supplemental statement of the case 
issued in September 2009 after the notice was provided.  For 
these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

Finally, the Board notes that the April 2009 letter also 
informed the Veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from June to July 2006.  
In this regard, the Board finds probative that neither the 
Veteran nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

The Board notes that this claim was previously remanded for 
additional development, to include requesting information 
from the Veteran regarding a March 2008 MRI report.  In an 
April 2009 letter, the RO requested that the Veteran provide 
identifying information for all healthcare providers who may 
possess additional records regarding his claims.  The letter 
specifically asked the Veteran to provide an Authorization 
and Consent to Release Information for the March 2008 MRI 
report.  In response to the RO's letter, the Veteran 
submitted a form indicating that all information and evidence 
to support his claim had been submitted and that he had no 
other information or evidence to give VA in support of his 
claim.  See April 2009 VCAA Notice Response.  The Veteran did 
not submit the March 2008 MRI report or provide any detailed 
information related thereto.  Therefore, the Board finds the 
RO attempted to conduct development consistent with the 
Board's February 2009 Remand but the Veteran did not provide 
information regarding the March 2008 MRI report, such that 
the RO could obtain the medical record.  As such, the Board 
finds that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file.  

The Board also notes that, in conjunction with this claim and 
appeal, the Veteran was afforded VA examinations in September 
2008, June 2009, and August 2009.  It is therefore the 
Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

ORDER

Entitlement to an initial, compensable disability rating for 
service-connected compartment syndrome of the left lower 
extremity, with scars, is denied.  

From August 2009, entitlement to a disability rating in 
excess of 10 percent for service-connected compartment 
syndrome of the left lower extremity, with scars, is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for service-connected compartment syndrome of the 
right lower extremity, with scars, is denied

Entitlement to an initial, compensable disability rating for 
service-connected traumatic arthritis of the right knee, with 
torn meniscus, is denied.  

From August 2009, entitlement to a disability rating in 
excess of 10 percent for service-connected traumatic 
arthritis of the right knee, with torn meniscus, is denied.  

Entitlement to an initial, compensable disability rating for 
service-connected traumatic arthritis of the left knee is 
denied.  

From August 2009, entitlement to a disability rating in 
excess of 10 percent for service-connected traumatic 
arthritis of the left knee is denied.  

Entitlement to an initial, compensable disability rating for 
service-connected traumatic arthritis of the left ankle is 
denied.  

From August 2009, a 20 percent disability rating is warranted 
for service-connected traumatic arthritis of the left ankle.  

Entitlement to a disability rating in excess of 10 percent 
for service-connected traumatic arthritis of the right ankle 
is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


